FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALBERTO BENEDICTO HOLGUIN                        Nos. 13-72137
ROMO,                                                 14-72799

               Petitioner,                       Agency No. A011-308-047

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**


Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Alberto Benedicto Holguin Romo, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”) (No. 13-72137), and of the BIA’s order denying his untimely motion to

reopen proceedings (No. 14-72799). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings and we

review de novo questions of law. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009). We review for abuse of discretion the BIA’s denial of a motion to

reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We dismiss in

part and deny in part the petitions for review.

      In petition No. 13-72137, the BIA found that Holguin Romo conceded he

was removable due to an aggravated felony. As to asylum, the BIA found that

Holguin Romo did not challenge the IJ’s determination that his conviction

rendered him ineligible for relief. Thus, we lack jurisdiction to review any

challenge to the IJ’s denial of asylum that Holguin Romo now raises. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      As to Holguin Romo’s withholding of removal claim, we lack jurisdiction to

review the agency’s discretionary determination that his offense was a particularly

serious crime, see Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir. 2012), and his

challenge to the agency’s weighing of the evidence does not constitute a colorable

constitutional question or question of law that would invoke our jurisdiction under


                                           2                         13-72137 & 14-72799
8 U.S.C. § 1252(a)(2)(D), Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.

2009).

      Finally, as to Holguin Romo’s CAT claim, substantial evidence supports the

BIA’s denial of relief because he failed to establish it is more likely than not that

he would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Wakkary, 558 F.3d at 1067-68.

      In petition No. 14-72799, our jurisdiction is limited to a review of the BIA’s

denial of Holguin Romo’s motion to reopen with respect to his CAT claim. See

Ghahremani v. Gonzales, 498 F.3d 993, 998 n.5 (9th Cir. 2007). The BIA did not

abuse its discretion in denying Holguin Romo’s motion to reopen where the

motion was filed more than a year after the BIA’s final administrative order, see 8

C.F.R. § 1003.2(c)(2), and Holguin Romo failed to establish materially changed

circumstances arising in Mexico to qualify for the regulatory exception to the time

limitation for a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); He v. Gonzales,

501 F.3d 1128, 1132-33 (9th Cir. 2007) (documentation insufficient to establish

changed circumstances); see also Najmabadi, 597 F.3d at 987 (requiring that

evidence of changed country conditions “be ‘qualitatively different’ from the

evidence presented at the previous hearing”) (citation omitted).

      PETITIONS FOR REVIEW DISMISSED in part; DENIED in part.


                                           3                           13-72137 & 14-72799